                 Case 19-11739-LSS             Doc 721       Filed 06/11/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1             Case No. 19-11739 (LSS)

                          Debtors.                       (Jointly Administered)

                                                         Related to Docket No. 695


         CERTIFICATE OF NO OBJECTION REGARDING NINTHMONTHLY FEE
          APPLICATION OF COLE SCHOTZ P.C., COUNSEL TO THE OFFICIAL
           COMMITTEE OF UNSECURED CREDITORS, FOR ALLOWANCE OF
           COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
               PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

         The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection or other responsive pleading to the Ninth Monthly Fee Application of Cole Schotz

P.C., Counsel to The Official Committee of Unsecured Creditors, for Allowance of

Compensation and Reimbursement of Expenses for the period April 1, 2020 Through April

30, 2020 [Docket No. 695] (the “Application”), filed on May 20, 2020. The undersigned further

certifies that he has reviewed the Court’s docket in these cases and no answer, objection or other

responsive pleading to the Application appears thereon. Objections to the Application were to be

filed and served no later than June 10, 2020 at 4:00 p.m.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment, Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold-
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


60022/0001-20608493v1
                 Case 19-11739-LSS   Doc 721     Filed 06/11/20   Page 2 of 2




         In accordance with the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 198], the Debtors are authorized to

pay Cole Schotz 80% of the fees, or $11,654.40, and 100% of the expenses, or $110.30,

requested in the Application.

Dated: June 11, 2020


                                          COLE SCHOTZ P.C.


                                          /s/ G. David Dean
                                          G. David Dean (No. 6403)
                                          Patrick J. Reilley (No. 4451)
                                          500 Delaware Avenue, Suite 1410
                                          Wilmington, DE 19801
                                          Telephone: (302) 652-3131
                                          Facsimile: (302) 652-3117
                                          ddean@coleschotz.com
                                          preilley@coleschotz.com

                                          Counsel to the Official Committee of
                                          Unsecured Creditors




                                             2
60022/0001-20608493v1
